DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
This office action is in response to the preliminary amendment filed on 09/18/19.  Regarding the amendment, claim 20 is canceled, claims 1-19 are present for examination.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains two paragraphs.  Furthermore, “Reference: Figure 2” on line 4 of the abstract should be delete.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the terms “it” on line 4 does not clearly set a reference for an intended recited subject matter or an already-established-antecedent-basis subject matter.  Therefore, the claim is indefinite because it is unclear to which subject matter (the rotor, the cylindrical magnetic mass, the two mounting flanges, or the two half-shafts) is set as “it”.  For examination purpose, “it” is understood as “the rotor”.
Claims 2-19 are rejected because of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumoto et al. (WO 2018108968 A1, US 2019/0356187 A1 is English equivalent language).
Regarding claim 1, Fukumoto teaches a rotor (1, fig 3) for an asynchronous rotary electrical machine with non-through shaft comprising a cylindrical magnetic mass (6) gripped between two mounting flanges (7, 8) of two half-shafts (3, 4), characterized in that the rotor (as best understood, see 112 rejection above) comprises cooling means (16-17) capable of cooling the rotor (1).

    PNG
    media_image1.png
    660
    842
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto in view of Ohashi et al. (US 8,928,195 B2).
Regarding claim 2, Fukumoto teaches the claimed invention as set forth in claim 1, except for the added limitation of the cooling means comprising grooves on a peripheral surface of the magnetic mass, oriented in an axial direction, or else circumferential grooves on the peripheral surface of the magnetic mass.
Ohashi teaches a rotary machine having a rotor (fig 12) with a cooling means (35c) comprising grooves on a peripheral surface of the magnetic mass (70), oriented in an axial direction (fig 12a) to improve the cooling efficiency of the rotor (col 14 ln 28-29).

    PNG
    media_image2.png
    325
    450
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukumoto’s rotor with the cooling means comprising grooves on a peripheral surface of the magnetic mass, oriented in an axial direction, or else circumferential grooves on the peripheral surface of the magnetic mass as taught by Ohashi.  Doing so would improve the cooling efficiency of the rotor (col 14 ln 28-29).
Regarding claim 11, Fukumoto in view of Ohashi teaches the claimed invention as set forth in claim 2, Fukumoto further teaches conductive bars (33, fig 6) housed within the magnetic mass (6) and uniformly distributed over a diameter of the magnetic mass (6), the cooling means (16-17) comprising cooling channels (cooling channels 17a between fins 17, see examiner annotation fig 6 below) extending in an axial direction within the magnetic mass (6) and located between the conductive bars (33) and a rotational axis (the center O) of the rotor (1) so as not to communicate with the conductive bars (33).

    PNG
    media_image3.png
    614
    808
    media_image3.png
    Greyscale


Regarding claim 12, Fukumoto in view of Ohashi teaches the claimed invention as set forth in claim 11, Fukumoto further teaches the cooling channels (17a) are arranged between two adjacent conductive bars (33a, 33b, see examiner annotation fig 6 above).
Regarding claim 13, Fukumoto in view of Ohashi teaches the claimed invention as set forth in claim 11, Fukumoto further teaches the cooling channels (17a) are arranged beneath the conductive bars (33), within planes that are substantially median in relation to the bars (in radial direction, the cooling channels 17a are arranged beneath the conductive bars, and the median planes of the bars are outside the cooling channels 17a).

    PNG
    media_image4.png
    614
    808
    media_image4.png
    Greyscale

Regarding claim 14, Fukumoto in view of Ohashi teaches the claimed invention as set forth in claim 13, except for the added limitation of discharge channels connecting the cooling channels to holes arranged on the outer peripheral surface of the magnetic mass.
Ohashi further teaches a rotary machine having a rotor (fig 11) having discharge channels (37) connecting the cooling channels (28) to holes (35c) arranged on the outer peripheral surface of the magnetic mass (70) to improve the cooling efficiency of the rotor (col 14 ln 28-29).

    PNG
    media_image5.png
    684
    616
    media_image5.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukumoto in view of Ohashi’s rotor with discharge channels connecting the cooling channels to holes arranged on the outer peripheral surface of the magnetic mas as further taught by Ohashi.  Doing so would improve the cooling efficiency of the rotor (col 14 ln 28-29).

Claims 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto in view of Ohashi, further in view of Weidman et al. (US 6,879,069 B1).
Regarding claim 15, Fukumoto in view of Ohashi teaches the claimed invention as set forth in claim 14, except for the added limitation of at least one short-circuit disc at one end of the magnetic mass and supply means located within the short-circuit disc intended to supply cooling fluid to the cooling means.
Weidman teaches a rotating machine with cooled hollow rotor bar having at least one short-circuit disc (128a, fig 2a) at one end of the magnetic mass (110) and supply means (138a) located within the short-circuit disc (128a) intended to supply cooling fluid to the cooling means (124, 126) to provide an increased amount of cooling in the cooling rotating machine (col 1 ln 58-59).

    PNG
    media_image6.png
    495
    789
    media_image6.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukumoto in view of Ohashi’s rotor with at least one short-circuit disc at one end of the magnetic mass and supply means located within the short-circuit disc intended to supply cooling fluid to the cooling means as taught by Weidman.  Doing so would provide an increased amount of cooling in the cooling rotating machine (col 1 ln 58-59).
Regarding claim 16, Fukumoto in view of Ohashi and Weidman teaches the claimed invention as set forth in claim 15, except for the added limitation of the short-circuit disc comprises, on the outer peripheral surface thereof, grooves oriented in an axial direction or else circumferential grooves.
Weidman further teaches a rotating machine with cooled hollow rotor bar having at least one short-circuit disc (128a, fig 2b) wherein the short-circuit disc (128a) comprises, on the outer peripheral surface thereof, grooves (142a, fig 2b) oriented in an axial direction or else circumferential grooves to provide an increased amount of cooling in the cooling rotating machine (col 1 ln 58-59).


    PNG
    media_image7.png
    630
    542
    media_image7.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukumoto in view of Ohashi and Weidman’s rotor with the short-circuit disc comprises, on the outer peripheral surface thereof, grooves oriented in an axial direction or else circumferential grooves as further taught by Weidman.  Doing so would provide an increased amount of cooling in the cooling rotating machine (col 1 ln 58-59).
Regarding claim 17, Fukumoto in view of Ohashi and Weidman teaches the claimed invention as set forth in claim 16, except for the added limitation of the magnetic mass comprises compacted magnetic sheets.
Weidman further teaches a rotating machine with cooled hollow rotor bar having the magnetic mass (122) comprises compacted magnetic sheets (122, col 4 ln 30) to generate magnetic field in the motor.

    PNG
    media_image8.png
    322
    538
    media_image8.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukumoto in view of Ohashi and Weidman’s rotor with the magnetic mass comprises compacted magnetic sheets as further taught by Weidman.  Doing so would generate magnetic field in the motor.
Regarding claim 19, Fukumoto in view of Ohashi and Weidman teaches the claimed invention as set forth in claim 16, except for the added limitation of the magnetic mass comprises a stack of metal plates.
Weidman further teaches a rotating machine with cooled hollow rotor bar having the magnetic mass (122) comprises a stack of metal plates (steel plates, see col 4 ln 30 annotated above) to generate magnetic field in the motor.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukumoto in view of Ohashi and Weidman’s rotor with the magnetic mass comprises a stack of metal plates as further taught by Weidman.  Doing so would generate magnetic field in the motor.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto in view of Ohashi and Weidman, further in view of Takasaki et al. (US 9,312,735 B2).
Regarding claim 18, Fukumoto in view of Ohashi and Weidman teaches the claimed invention as set forth in claim 16, except for the added limitation of the magnetic mass comprises a monobloc body.
Takasaki teaches a rotary electric machine having a magnetic mass (16, fig 1) comprises a monobloc body (col 3ln 29-31) to prevent magnetic loss resulting or eddy current in the motor.

    PNG
    media_image9.png
    372
    552
    media_image9.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukumoto in view of Ohashi and Weidman’s rotor with the magnetic mass comprises a monobloc body as taught by Takasaki.  Doing so would prevent magnetic loss resulting or eddy current in the motor.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a motor having conductive bars housed within the magnetic mass and distributed substantially uniformly over a diameter of the magnetic mass, the cooling means comprising, for each conductive bar, at least one cooling channel, opening onto the bar according to an axial direction and located within the magnetic mass and at least one through hole arranged within each bar in such a way that the cooling channel communicates with at least one hole arranged on the outer periphery of the magnetic mass as recited in claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tremelling et al. (US 10,594,190 B2) teaches rotors for electrical machines and methods of fabricating the same are disclosed. Electrical machine rotors may include a hollow non-magnetic shaft, an active region, and a plurality of coolant passages extending within the active region. The hollow non-magnetic shaft may extend along an axis and have an exterior surface that defines a shaft space extending along the axis. At least a portion of the active region may be disposed within the shaft space.
Philippart (US 7,061,148 B2) teaches cooling device according to the invention comprises, in each of the stator recesses which contain windings, a cooling tube located in the longitudinal direction of the recess and supplied with cooling fluid. The cooling tube is located in the inlet portion of each of the recesses which is closest to the air gap, and thus constitutes a thermal barrier between the windings of the stator and the permanent magnets carried by the rotor. A device for the external cooling of the stator may be combined with the tubes for cooling the internal portion of the stator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/           Examiner, Art Unit 2834